Title: To Thomas Jefferson from Jacques Le Maire, 30 April 1785
From: Le Maire, Jacques
To: Jefferson, Thomas




Votre Exellence
Richemont le 30. avril 1785

Apres mêtre aquitté de vos commissions, Et avoir mis quelques ordres a mes affaires, je n’ai eu rien de plus pressé que de vous En  rendre compte, En vous temoignant ma tres juste Reconnoissance pour tous les Services Essentiels que vous m’avez rendus. Je noublirai jamais que c’est a votre puissante recommendation que je dois toutes les graces dont m’a comblé le Gouvernement de Virginie representé par le tres Digne Respectable Sir Patrick Hennery. Cette honnête Magistra ma comblé de sa bienveillance, il m’a fait compter cent cinquante ponds Sitot mon arrivé pour me soutenir jusqu’a ce que mes affaires Soit totalement fini, il sinteresse vivement à moi, il a eu la bonté de donner les ordres les plus pressantes à fin de me faire avoir la patente des deux mille arpens de terres qui m’a été accordé En gratification, ce qui aura lieu dapres la decouverte que lon trouvéra, car jusqu’a ce moment on ne Sait point dans quel compté oû elle sont. J’ai découvert que c’est le Col. chelby [Shelby] où le Col. Martin qui a été chargé par vôtre Exellence de plasser mon voirant [warrant] avec recommandation de me donner ce qu’il y avoit de mieux; Et certainement sous de pareilles ospices je ne puis qu’Esperer que dêtre favorablement bien traité. Aussitot que je Serai nanti de ce titre jen ferai la vente pour les remplasser dans une petite habitation dans les Environs de Richemont, où allieur dans la province de la virginie, Etant décidé a me fixer le reste de mes jours sous larbre de la liberté.
Vous trouvairai-cy inclus un mémoire qui Est fait daprès de tres juste observations, Et jose vous assurer qui c’est vrait. J’en Envoy une copie, à Monsieur Beudet homme tres riche et en credy au pres des Ministres. Il a de tres grands projets d’etablissement sur le Kentockée ou sur L’ohio; je lui Envoy un Echantillion de Soye blange fabriqué dans ces lieux occidentaux. Je prend la liberté de laddresser à vôtre Exellence, je ne doute point que vous ne Lengagiés au parti que je lui propose, et je ne le fait que dapres ce qu’il m’a prié de lui Envoyer Les détails les plus circonstenciés.
Lon m’a aussi promy que je serois admis dans la Société de l’ordre de Sincinnatus, au quatre juillet prochin; je rend compte de tout ces bien faits au Ministres de france particulierement à Monsieur le Comte de Vergenne ne voulant point laisser l’equité du votre.
Il me semble que je me suis deja trop Etendu sur mon chapitre, et qu’il Est tems de parler de ce qui vous conserne.
J’ai eu L’honneur de visitaire vôtre Respectable famille Et vos amis, qui sont En grand Nombre. J’en ai recu L’accueil le plus Satisfaisant. Le Colonel Cayry, auroit été tres charmé que vous lui Eussie Ecrit. Monsieur Et Madame Eppes ainsi que Monsieur  Hylton me charge de vous dire mille chose honnête de leur part, de même que, Monsieur le Gouverneur; j’ai remy les deux paquets Et les deux barilles deau de vie que lon a trouvé Exellente.
La charmante Demoiselle Geffersonn, Enbrasse son bon papa, du mielleur de son coeur sans oublier sa chere soeur. Elle Se porte à merveille, elle Est grace comme un petit mouton. Ses cheres Cousines, qui ce porte Egalement, on ne peut mieux ce joigne au voeux de Mademoiselle Geffersonn. Tous vos lettres et autres paquets ont été Egalement remis a leur destinations. Monsieur Madiconn, Est le Seul qui ne mait point repondu. Il n’avoit pas Sans doute reçu vôtre lettre que j’ai remy à Monsieur le president de lacademie de Welliamburg. Il Est Sur lhabitation de Monsieur son pere.
Je suis chargé de la part de Monsieur, Et Madame Eppes de vous prier de leur Envoyer des graines de toutes Especes, pour du Jardinages, Et pour des fleures a fin dorner leur jardin.
Je dois retourner incessament chez Ses aimables gens, Et chez le Colonel Skipworth je compte y faire un long séjour si mes affaires me le permettent. Je vous assure que tout a prodigieusement Enchery dans vôtre patrie, de puis que vous lavez quitté. Main deuvre, vie annimalle, tout coute au moins le double que dans la capitalle de la france, qui Est la ville la plus chere; vous ne croirié pas que lon ma demandé vingt a vingt Six ponds pour Etablir une grille semblable a celle que j’ai fait faire pour vous a paris. Ce prix Exsorbitant a dégouté les personnes qui En vouloit faire faire.
Jose vous prier de me rappelle au Souvenir de Messieurs Colonel Huntsfrieds [et] Short. Je les prie dagreer les assurances du plus parfait attachement.
Il ne me reste plus que de reiterer à Votre Exellence, les Sentimens de la plus parfaite reconnoissance, Et de vous prier de maccorder la continuation de vos bontés Et de votre bienveillance que je sollicite toujours avec confiance. Je ferai toujours tout ce qui dependera de moi pour la meriter, veuille le ciel vous faire jouir de la Santé la plus parfaite. Ce sont la les voeux les plus chere à mon coeur; penétré de ses Sentimens Je suis avec le plus profond Respect Votre Exellence, Votre tres humble Et tres obeissant Serviteur,

Le Maire


P.S. Monsieur Beudet demeure au paloit Royal, No. 18.




Enclosure
Mémoire de M. le Maire
Sans entrer dans le détail des causes morales qui ont influé sur l’accroissement prodigieux de la population, du commerce et de l’aisence des etats unis de L’Amérique, L’on parcourra rapidement les causes phisiques, qui secondant sa constitution religieuse et civile ont tant contribué à ses progrès. L’on doit convenir que si L’étendüe de ces terres, la multitude de ces port et bayes et rivieres favorisent le Commerce et les communications, la proffondeur de ces terres, leur Situation salubre et leur fertilité extraordinaire en facilitant les subsistances, les acquisition et les proprietés rendent raison de cette progression si interessante; L’on peut même assurer que ce sont ces mêmes terres communément appeller pays de derriere qui feront la base solide de la puissance future de l’Amerique Septentrionalle.
Une chene de Montagnes connüe sous le nom d’Apalaches et alleghany qui, courant nord est, traverce tout le continant depuis le golfe St. Laurent jusqu’au Cap des florides, est la limitte naturelle qui Sépare ces pays de derriere de la Basse Virginie. Les costes de l’Amerique courent dans une direction presque pararelle [parrallèle] à cette chaine et à une distance d’environ 200. miles. Les terres de cette lisiere comprise entre la mer et ces Montagnes sont en général d’une qualité médiocre, et quoique dans ce moment cy elles soient infiniment plus peuplees que celles de derriere elles n’augmentent presque point en population, sur tout dans le Sud; touttes les emigrations, tant de l’Europe que de L’Amerique meme se portant dans ces Contrées plus occidentales dont on va parler.
Ces contrées sont bornées à L’est par Les Montagnes Alleghany et Apalaches comme Je l’ai dit, au Nord par Les grands Lacs qui les separent du Canada, â l’ouest par le Missisipy, et au sud par les florides, Comprenant une Espace d’environ 300 Lieües de L’Est à L’Oüest et un peu plus du Nord au Sud. Ce pays est travercé dans toutte sa largeur par une grande riviere dont les deux branches principalles, la Monongalsela et L’Alleghany, partant de deux endroits de ces Montagnes fort éloignés l’un de l’autre, viennent ce réunir sous les murs de fort pitt, y prenant le nom d’Ohyo, et après avoir reçu un nombre prodigieux de Rivieres vont tomber dans le Missisipy, 400. lieües au dessous de ce même fort pitt, autrefois fort duquesne. A l’exeption de quelques foibles Etablissements formés depuis longtems par les françois au detroit, aux Illinois et sur la riviere Wabash, toute la partie qui est au Nord de la riviere Ohio est encore la propriété des indiens qui en sont les Seuls habitants. Les differents Etats de la Confédération Americaine ont abandonné au Congrès qui represente les Etats Unis les droits particuliers qu’ils pouvoient avoir sur cette portion. Lorsque le Congrès en aura achetté quelques districts de ces mêmes indiens, L’on croit qu’il les vendra afin de pouvoir payer une portion des dettes Continantales. Mais Jusques à L’époque d’un tel achat il est impossible et défendu même par le Congrès d’y faire aucun Etablissement, et quoyque les Indiens soient dans les meilleures dispositions pour les Americains et que le traité avec l’Angleterre les ait Laissés à la mercy de ces derniers,  il sera difficille de Longtems de faire des cessions pour commencer des Etablissements solides. C’est donc sur la partie Meridional seule de L’ohyo que se portent touttes les Emigrations et la seule sur Laquelle on puisse faire quelques Spéculations solides et dont on peut attendre un Succès prochain.
Cette partie de terres appartient à cinq Etats seulement, la pensilvanie, la Virginie, les deux Carolines et la Georgie. Ces trois derniers, n’ayant rien sur La riviere Ohio même (qu’on peut considérer pour L’avenir plus ou moins eloigné comme un débouché à la mer) et étant séparés du Missisipy par les Cherokes et Les Chicasaws, les plus turbulants des Sauvages, n’offrent par les mêmes avantages que ceux qu’on peut trouver sur les bords de L’Ohyo. Les possessions de la pensilvanie sur cette rivière ne s’étendant qu’environ 80. miles au dessous du fort pitt et sont deja touttes peuplées et etablies. Tout L’Espace compris entre la Pensilvanie, la rivière Ohio, le Missisipy et la limitte de la Caroline Septentrional se trouve appartenir à la Virginie. Cet Etat pour acquitter une partie de ces dettes dont il etoit plus oberé qu’aucun autre a vendu indifferament touttes ces terres à ceux qui ont voulu les achetter. Les Speculateurs, attirés par le bas prix auquel on les offroit et par leur bonnes qualité en genéral, en ont achetté sans aucun choix, et la plus part d’entreux se trouvent avec des terres d’une qualité inférieure, et qui, par les fraix d’arpentage et les mesures posterieures de L’Etat, leur coutent bien plus cher qu’on ne s’y attendoit.
Les derrieres de la Virginie peuvent se diviser naturellement en trois portions. La plus orientale qui joint la pensilvanie s’étant [s’étend] jusqu’à la riviere connüe sous le nom de tottery, ou bid Sandy qui tombe dans L’Ohyo environ 400. miles en dessous du fort pitt. L’Espace compris entre le tottery et la riviere verte (Green River), qui va aussi se reunir à L’Ohyo 4. à 500. miles plus bas, forme la Seconde. La plus occidental est bornée par le Missisipy. Cet derniere est un pays absolument plat asses fertile, mais entre les mains des Cherokes qui ne l’ont pas encore vendu aux Virginiens et qui se sont jusqu’à présent opposé à son Etablissement. D’ailleur il a été reservé entier pour les officiers et Soldats de L’Armée et, se trouvant par là très divisé, il a été impossible d’y faire des acquisitions à bon marché, ou en un seul corps. Le climat chaud et humide ne paroissoit pas devoir convenir à des Europeens, et l’éloignement de tous Etablissements rendoit plus difficiles les commencements de ceux que L’on desiroit former.
La Seconde division, connüe sous le nom de Kentuckey que luy a donné une rivière qui la traverce, est le pays le plus fertile de toutte L’Amérique. Sans être aussy plat que ce pre[mier] dont je viens de parler, les colines y sont si peu elevés et leur pentes cy douce qu’il n’y a presque pas un seul acre qui ne soit labourable. Les Virginiens et les Caroliniens, attirés par de tels avantages, s’y sont jettés en foule et, quoyque les premiers habitants y soient arrivé seulement en 1776., quoyque depuis cette Epoque ils ayent eu une guerre perpetuelle contre les Sauvages et les Anglais, et que les incursions des premiers n’ayent cessé que depuis Six mois, quoyqu’ils soient separés par des deserts au  moins de 300. miles de tout autre etablissement, on y compte actuellement 50000. âmes, population d’autant plus étonnante que L’éloignement des Ports de mer et la crainte des Sauvages a empeché les Europeens de s’y porter et que c’est la Virginie, qui ne contient pas 400 000. Blancs qui a fourny presque seul tous ces Emigrants.
L’Empressement que Chacun avoit pour faire des acquisitions dans cette partie, la concurrence qui en résultoit et qui faisoit hausser les prix des terres déjà occupées et augmentoit beaucoup la difficulté d’en trouver de bonnes vacantes, n’empêcherent pas plusieurs habitants d’en acquerir sur le champ plusieurs partie assés considerable, et comme il n’y avoit point de temps à perdre, ils en firent prendre possessions avant même d’être sur les lieux. La haute attente qu’ils avoient connüe de la fertilité des pays ne fut point trompée à leur arrivée. Mais en Examinant attentivement ce pays, Je vit que le climat etoit le même que celuy de la basse Virginie, qu’il y avoit beaucoup d’eaux stagnantes dont L’écoulement etoit difficile, que même dans les endroits plus elevés et plus sain les habitants étoient incommodés par des fievres annuelles que les defrichements actuels avoient plutôt augmentées que de diminuées, que les sources d’eau courante etoient si rares que dans plusieurs endroit on etoit obligé de porter ses grains à 20. lieües pour trouver un moulin, et qu’il n’y avoit presque point qui fut bonne à boire, que les terres, quoyque très riches, étoient peu propre à la culture du froment, et ne pouvoient convenir qu’à celle du mays et surtout du tabac, plante qui exige beaucoup de bras et qui ne peut être cultivée icy avec avantage que par des negres. Enfin que dans la situation actuelle du pays, il n’y avoit point de débouché pour exporter le Superflu des denrées.
Cette partie est actuellement divisé en cinq Comtés: ohyo, Monongalia, harrisson, Green briar, et Montgomery. Ces deux derniers n’ont formé d’établissement que dans les Vallées de ces Montagnes; la population actuelle des trois premiéres ne passe pas trois mille Ames, on en compte le double dans les possessions de la pensilvanie qui les joignent et qui sont divisées en trois comtés: Westmoreland, fayette et Washington, l’on [dont] J’ai deja dit qu’elles s’étendoient 80. miles sur L’ohyo. Les derniers Etablissements qu’on trouve en Virginie sur la riviere Ohio etoient dans L ’année 1784. dans le Comté du même nom sur la riviere de la peche (fishing Creek), à 130. miles au dessous du fort pitt et à 60. au dessus de la riviere petit Kanhawa. Il s’en forme actuellement deux nouveaux, L’un composé D’anabaptistes venus des nouvelles Jerseys et qui se placent au dessous de fishing Creek, l’autre d’Irlandais et de Pensilvaniens qui se fixent 30 miles plus bas un peu au dessous de L’Embouchure du petit Canhawa.
Comme touttes les terres au delà des monts alleghany sont plus riches et plus fortes que les sables qui couvrent la plus part de celles entre ces monts et la mer, les arbres y sont tous plus gros, plus compacts et plus durables. Les plus communs de ceux que L’on trouve dans  le pays que Je dEcrit sont le Sicomore remarcable par sa grosseur, Le peuplier presqu’aussy gros que le Sicomore mais beaucoup plus haut et plus droit; L’on en fait des Canots d’une seul pièce qui ont quelque fois jusqu’à 50. et communement 35. pieds de long; L’erable ordinaire et L’erable à Sucre, substance qui se tire de l’arbre par incision dans le printems et remplace par le gout et L’usage le Sucre dont on luy a donné le nom; maronier d’inde; L’ormeau, le frêne, le hêtre, celuy-cy très commun; le papayer, arbre qui croit aussy dans les Isles et qui produit un fruit de la grosseur du point [poing] assés nourrissant et sain quoyqu’un peu fade au gout; le cerisier, et le noyer de divers qualités; L’acacia ordinaire et L’acacia à épine. Tous ces Arbres se plaisent surtout dans les terres basses. L’on trouve quelquefois des Erables, des hêtres, des Noyers et des Cerisiers dans les Coteaux, mais seulement dans le Sol le plus riches. Presque touttes les autres terres ne sont couvertes que de Chênes de plusieurs Espèces, le chêne blanc qui est le plus Estimé pour faire les Enclos à cause de sa facilité à se fendre et qui ne le Sede qu’au Cedre et au chene rouge pour la Charpente, est le plus commun. Dans les terres de la Seconde qualité il est mêlé avec le chêne noir et rouge, le cedre et quelques especes de noyers. Dans celle de la 3me. il croît presque seul, exepté dans les Espaces les plus mauvais où il est mêlé de pins et de chatagnier, ces derniers exigent un sol très sec et aride, se trouvent en abondance dans les Montagnes, mais très rarement dans les terres près de L’Ohyo. Outre ces arbres il y en a deux fort abondant qui, par les avantages qu’on peut en retirer, meritent d’etre nommés separément; ce sont le Meurie et la Vigne. L’on a deja fait de foibles essays sur les vers à soyes qui ont parfaitement reussy. La Soye qu’on en a recuillie a été manufacturée par les habitants même et, quoyqu’ils n’eussent que des tisserans irlandais, ils en ont fait une espece de florence dont je me suis procuré des échantillons. A L’Egard de la Vigne, il y en a deux Especes généralement répendües dans toutte L’Amerique, L’une (fox Grape) donne un raisin blanc très gros, très desagreable au gout et dont il ne paroit pas probable qu’on puisse jamais faire aucun usage. L’autre (fall Grape) produit des raisins rouges de la grosseur d’un pois mangable, mais aigres. L’on trouve sur les isles de L’ohyo entre le fort pitt et la riviere tottery (jamais au dessous) une 3me. Espece qui n’existe nulle autre part en Amerique, qui est de la même grausseur que la 2me. et qui n’en diffère que parce que son fruit est d’un gout sucré et très agréable. Soit comme quelques personnes le pretendent, que ces raisins proviennent de vignes plantés autres fois par les françois près du fort Duquesne (à present fort pitt, ou pitsburg) lorsqu’ils en etoient les Matres [Maîtres] et qu’ils jettèrent dans L’Ohyo lorsqu’ils evacuerent le pays en 1759; soit que le Climat, le Sol et surtout L’exposition ayent Seules ameliorés les raisins de la 2me. Espece, il n’en résulte pas moins de ce fait existant que la culture de la vigne ne peut manquer de reussir dans cette partie.
Les animaux Sauvages qui peuplent ces forets sont le Bison ou Beuf bossu, improprement appellé bufle par les habitants. Son gout est absolument le même que le boeuf domestique, ils marchent en troupe, on est parvenu à en apprivoiser quelques uns, mais on n’a pas encore essayé de les employer au travail.

L’elan de Virginie, ayant le Corps, Le cou, la teste de celuy d’Europe et de L’orignal du Canada, mais le bois du Cerf. On ne le trouve que dans ces Climats temperées d’Amerique et nulle part en Europe. Son gout est Exquis. Le Chevreuil très abondant et parfaitement semblable à celuy d’Europe. L’ours et le Loup, diminutif de celuy d’europe, les derniers n’attaquent que les moutons, L’autre attaque quelquefois le chasseur Lorsqu’il est blessé. Il en est de même de la panthere connüe, je crois, sous le nom de Janquart de pensilvanie qui est grisse, haute de deux pieds et Longue de quatre, non compris la queüe. Le Renard noir et rouge, le Blaireau et le Castor. L’on y trouve aussi des pigeons, des canards, des oyes, et surtout des poulles d’inde, fort grosses et d’un goût Exquis.
Les Reptiles dangereux sont, comme dans le reste de la Virginie, les Serpent à Sonnettes et le Serpent cuivré; ils sont assés commun dans les Montagnes, plus rare dans [la] basse Virginie, et dans le Kentuckey, mais nulle part en aussy grand nombre que dans la partie dont je parle. Les remedes sont aisés et actuellement connüe de tout le monde, les accident n’ont presque jamais de Suittes facheuses. Dans un Séjour de cinq mois dans les bois, J’ai été blessé par un de ces Serpens et je continuay mon chemin après le pensement sans autres inconvenient depuis. Les seuls insectes incomodes sont une grosse mouche qui s’attache aux quadrupedes, et une sorte de tique qui ne se trouve que dans les buissons et qui disparoit dès qu’on défriche. Mais il n’y a ni cousins, n’y Maringoins, n’y aucun de ces insectent [insectes] qui incomodent presque tous les habitants de l’Amerique dans les endroits bas et situées près des Eaux.
A L’égard des productions et des animaux domestiques qu’on a transporté d’Europe, ils ont tous réussy. Le pommier et le pêcher sont les arbres fruitiers que les habitants cultivent le plus, ils font du cidre et de L’eau de vie de pêche. Le Boeuf et le cochon surtout y sont multiplié en plus grande porportion que le Mouton, parce que les habitants ne font pas autant de cas de ce dernier que des autres. Le lait, le beure, les vollailles y sont exellentes. Le froment y rend 30. à 35. boisseaux l’acre, le Mays de 45 à 50., les autres plantes en proportions; à mesure que les défrichements augmentent et que le bétail se multiplie, on supplée par les engrais à la richesse des terres vierges. Mais ce n’est qu’après 20. à 30. ans qu’on est obligé d’avoir recours à cette ressource, et si les habitants mieux dirigés faisoient succéder une culture à l’autre, laissoient subsister un plus grand nombre d’arbres dans leur defrichements et connoissoient en un mot les premiers principes de l’agriculture, L’on ne s’appercevroient jamais du moindre appauvrissement. C’est ce qui est arrivé dans les Cantons de la pensilvanie et du Mariland habités par les Allemands et qui, quoyque defrichés depuis 80. ans, rendent toujours la même quantité de froment.
Tout ce pays composé des cinq Comtés, Ohio, Monongalia, harisson, Green Bryar et Montgomery est à peu près de la même Nature. Il est composée par une infinité de ruisseaux qui vont se réunir dans differentes  rivieres lesquelles tombent dans L’Ohyo. Les terres qui joignent ces ruisseaux et rivieres sont de petites pleines [plaines] surmontées par des Colines dont la rapidités depend de la largeur des bas-fonds qui les dominent. Près des embouchures des ruisseaux où les plaines sont plus larges, les hauteurs sont presque à pic et leurs Sommets est très étroit. A mesure que L’on remonte les ruisseaux, les pleines se retroissent [rétrécissent], la pente des Colines devient plus douce et L’on retrouve à leur Sommet de nouvelles plaines. Les terres basses sont comme partout les plus riches et on les garde pour faire des prairies et pour planter le Mays nécessaire à La nouriture du betail et de la Vollaille. Les coteaux dont la pente est la plus douce sont consacrés à la culture du froment et des autres grains, les plus rapides dont quelques uns seroient à peine labourables sont réservés pour les bois qu’il est nécessaire de laisser subsister, tant pour le feu, les enclos et la charpente que pour L’Exportation, et ils fournissent du paturage au bétail pendant toutte la belle Saison qui commence à la my mars et fini à la my desembre. L’on compte que dans les bonnes terres il y a un quart ou un cinquieme de ces terres basses ou de première qualité; environ un tiers des terres de la 3me. qualité qu’on ne défriche point, et le reste des terres dans la 2me. qualité egalement propres à la culture des grains, du chamvre, des arbres fruitiers et de touttes les plantes qui n’exigent pas la terre la plus riche comme le Mays et le tabac.
L’Ohyo qui arrose tout ce pays est une riviere qui a environ 400. verges de larges, depuis le fort pitt jusqu’à l’embouchure du petit Kanhawa; elle s’élargit ensuite et a un mile de largeur, bien au dessus de sa jonction avec le Missisipy, depuis le fort pitt jusqu’au fort Weeling qui est à cent miles au dessous. La navigation est difficile dans les grandes secheresses de l’Eté. L’on peut compter environ deux mois chaque années pendant Lequel on ne peut se servir dans cet Espace que de Canots ou petits bateaux depuis Weeling jusqu’à la Nouvelle Orleans. La navigation n’est interompue que par une chute, ou plus tot des rapides, qui sont environ à Sept cent miles au dessous du fort pitt. On est obligé en Eté de decharger les bateaux à cette chute où est batie une petitte Ville connüe sous le nom de Camwhell’s town, ou Louisville. Dans le printems et L’automne, L’ohyo et touttes les autres rivieres grossissent prodigieusement, surtout dans la premiere Saison où elle S’elevent de 20. à 25. pieds, en Sorte qu’un batiment de 500 tonneaux pourroit alors desendent [descendre] du fort pitt jusqu’à la Mer. Mais pendant presque toutte L’année des bateaux plats portant de 10. à 20. tonneaux desendent L’Ohyo. Ils peuvent même partir de jies ferry sur la riviere cheat, huit miles au dessous de sa junction avec la Monongahela et plus de 100 miles par eau au dessus du fort pitt.
L’Alleghany est navigable par des bateaux de la même grandeur pendant une distance encore plus Considerable, le Kanwha environ 30. miles et 50. miles plus haut avec des canots, Le grand Kanhawa beaucoup plus. Touttes ces rivieres sont remplies de poissons. Les plus communs sont la perche, le Brochet, le Barbot (ou Cat fish) qui pèse jusquà 80. livres, ainsy nommé à cause de ces moustaches, et le poisson bufle, le meilleur de tous, dont le poid n’exede pas vienq livres et qui tire son nom d’une bosse qu’il a sur le dos.

Le Commerce de ce pays consiste en farine que L’on envoye à Kentuckey et quelques fois à la Nouvelle Orleans, en bétail, pelleterie et Ginzang. Ces trois derniers Articles sont Exportés à philadelphie, à Baltimore, A Lexandrie et dans les autres Ports de la Virginie. Le Commerce de pelleteries étoit déchu pendant la guerre, mais on espere que le traité avec les Sauvages va lui faire reprendre vigeur; celuy du betail et du gainzang est celui qui a le plus soutenu les habitants depuis trois ans; ce dernier paroit devenir plus Considerable, si les Marchands plus eclairés refusoient de prendre tout le gainzang qui est ceuilly avant L’autonne. Faute d’avoir pris cette precation [précaution] le prix de cette racine a baissé dans les Marchés Europeens où on L’exportoit, mais malgré cela Son Abondance, et consequament le bas prix auquel on pouvoit l’acquerir, ont empeché qu’on ne fit aucune perte sur cet article. Les habitants et les premiers Acheteurs en ont fait des proffits très honnestes. La plante qui ne coute à l’habitant d’autre peine que de L’arracher S’achetoit sur les lieux de 20. à 30. Sols Argent de france la livres et se vendoit dans les ports de mer de 45 à 70. En Angleterre, son prix a été de 4. à 12. Shellings Sterlins. Cependant il ne faut considérer cet objet ainsy que celuy de la pelleterie que comme Secondaire, le premier parce que il n’y a qu’un seul marché de Consommation dans tout L’univers, le Second parce que, Exepté ce que les habitants tuent eux-mêmes et qui n’est pas la 10ème partie de ce que les Sauvages fournissent, il faut le payer avec des Marchandises qui ne sont point le produit du pays, pas même de L’Amerique. Ainsy s’est purement un objet de spéculation de commerce qui n’a nul rapport avec l’agriculture du pays, dont les habitants s’occupent principalement à present, et non des objets de secondaire qui ne sont que des ressources addisionelles et precaire. Ce sont dans les produits de L’industrie du cultivateur que l’on doit regarder comme la basse [base] la plus solide du Commerce de ce pays, la faciliter d’elever et transporter le betail rendant actuellement cet objet preferables aux grains. Cependant les habitants ont jusques à present toujours trouvé à se defaire avantageusement de leur superflu de cette denrée. Le froment s’y vend de 60. à 70. sous le boisseau pesent [pesant] 60. livres, la meilleur farine 7. à 8. livres le quintal. La grande quantité de ruisseaux a fait multiplier le nombre des moulins. Pendant la guerre ils envoyoient leur farine à la Nouvelle Orleans où ils etoient receus à bras ouverts. Depuis la paix les emigrations prodigieuses à Kentuckey ont obligé les habitants de cette derniere partie avoir recours à ceux dont je cite pour leur Subsistance, mais la fertilité des terres de Kentuckey et le gout que les Virginiens ont pour le Mays ne permettent pas de douter qu’ils ne soient dans peu d’années en etat de se passer de ces secours. Cependant on pourra toujours leur envoyer un peu de farine de promiere qualité et quelques bois de charpente et construction dont ils ont en bien moindre quantité que plus haut sur L’Ohyo.
Si la nouvelle Orleans appartenoit à une Nation moins Jalouse que L’Espagne, ou que cette puissance altera un peu ses principes rigides de Commerce, L’on verroit cette place devenir bientôt L’entrepot de touttes les farines, de tous les mats et bois de construction qu’il seroit si facile d’y envoyer et ses habitants y gagneroit autant que ceux de  L’Ohyo. Mais il est à craindre que les Espagnols, ne s’attachant à la Lettre du Traité, ne mettent tous les obstacles en leur pouvoir à la navigation des Americains sur le Missisipy. L’on sait qu’en 1763, par le traité entre la France et L’Angleterre, le Missisipy fut pris comme la limite entre les deux Puissances à Lexption [l’exception] de La Nouvelle Orleans elle-même qui, quoyque baty sur le rivage oriental du fleuve, fut laissé avec son distric aux françois, mais il fut stipulé en même temps que la Navigation du Missisipy dans toutte son étendue seroit libre aux deux Nations, les Ameriquains autant qu’anglais jouissent de ce privilege, et il leur fut confirmé par le traité de 1783. avec l’Angleterre. Par les preliminaires de ce traité signé en Xbre. 1782. les limites des Etats Unis et de la floride, alors appartenant aux Anglais, furent fixés au 31eme degré de latitude, ce qui laissoit aux Americains le poste nommé le baton rouge, L’endroit le plus haut où Les Vaisseaux puissent remonter le Missisipy. Mais l’Espagne, voulant absolument mettre une barriere suffisante entre le Mexique et les Etats Unis, ne se contenta pas de la cession que L’Angleterre lui faisoit de la floride suivant les limites reglées avec les Americains, mais elle obligea les uns et les autres à reculer ces limites jusqu’au 32eme. degré, ce qui fut enfin agreé par le traité diffinitif; par là, sans rien oter aux Americains de leurs droits à la Navigation du Missisipy, on leur enleva presque tous les avantages qu’ils pouvoient en retirer, puisqu’ils ne peuvent plus recevoir par ce fleuve aucun Vaisseaux un peu considerables. Il est vrai qu’ils pourroit batir des petits Navires sur L’Ohyo et sur le Missisipy et du moins exporter par eux leurs productions. C’est bien là leur projets et il ne tardera pas à s’executer, mais en attendant on empêche leurs bateaux plats (qui ne peuvent aller en Mer) de ren [rien] debarquer sur les terres Espagnolles, et on a comme de coutume Confisqué la farine, emprisonné, et même dernierement fait disparaitre quelques uns des contrevenants. L’on sent aisement combien cette Jalousie, ces procedés et la Conduitte plus que reservé que L’Espagne a toujours tennüe avec les Americains ont du aigrir ces derniers. Ils disent, et c’est un cri general, qu’il est contre l’ordre naturel des choses qu’un pays immence dont touttes les eaux et par consequent tous les débouchés vont aboutir à un seul point soit, non seulement privé de la possession de ce port unique, mais qu’on refuse encore à ses habitants la permission d’y aller faire les echanges qui leur sont necessaires. Ils disent que le meilleur moyen que peut prendre L’Espagne pour retarder les revolutions qu’elle craint dans ces Colonies n’est pas de ce faire des ennemis de ceux qui peuvent si aisement les secourir. Ils pretendent au contraire que ce n’est qu’en leur donnant presque tous les avantages que pourroit leur procurer la possession de la Nouvelle Orleans qu’on les empêchera de faire des voeux, ou des efforts à la premiere occasion pour hâter cette revolution. Ils disent hautement que si les Espagnolles continuent à les regarder comme des voisins dangereux et même comme des ennemis, ils ne doivent pas être surpris si les Americains s’accoutument à les voir du même oeil, et qu’aussitôt que la population des pays de derriere le permetera on tachera de s’assurer par la force de ces avantages, que la Seine [scène] politique devroit engager l’Espagne à accorder de bonne grace. On ne  s’étonnera pas de ces discours malgré leur foiblesse actuelle, quand on considerera combien L’Espagne doit apprehender tout mouvement dans cette partie, qui aura lieu un peut plustôt ou un peut plustart et dont on parle comme d’un evenement naturel. Le seul obstacle qui pourroit encore retarder cette revolution est L’opposition que Leur nouvel Allié pourroit y mettre, et ils font des voeux bien sinceres pour que la desunion se mettent entre les deux branches de la Maison de Bourbon, ou que du moins, et cecy ne leur paroit pas improbable, la France vit avec indifference ces changements inevitables, du moins dans la Suitte des temps.
Cependant, comme L’on ignore si ces raisons feront quelqu’impressions sur L’Espagne, que L’Epoque où l’on seroit assés fort pour ce passer de son approbation paroit eloignée, au moins de 15 à 20. ans, et qu’en attendant on sera à Sa mercy dans touttes Les tentatives que L’on fera pour S’ouvrir un débouché de ce Coté-là. L’on a cherché à S’en procurer quelqu’autre.
Le General Wasington, toujours animé par des vues patriotiques, et que d’ailleur ses possessions dans les derrieres de la Virginie doivent exiter plus qu’un autre à L’encouragement d’un projet aussy utile, s’est rendu sur les lieux en 7bre. 1784., a examiné avec des gens de l’Art jusqu’à quel poient [point] les divers rivieres etoient navigables, qu’els etoient les endroits où il seroit le plus convenable d’ouvrir ou de perfectioner les routes à travers les Montagnes, qu’elles etoient les branches navigables des rivieres qui tombent dans L’Atlantique qui s’approchassent le plus des branches Navigables de L’Ohyo. Et comme ce projet a été examiné avec attention, et d’après ces resultats et L’opinion des Commissaires nommés par les Etats de Virginie et de Mariland pour examiner murement ce projet, on a été convaincu que de touttes les rivieres de L’Atlantique celle qui s’approche le plus des branches Navigables de L’Ohyo etoit le poutoumack, n’y ayant que 30 à 40. miles au plus depuis L’og’stown où [c]ette riviere cesse d’etre navigable jusqu’à Jeesferry sur la riviere Cheat dont j’ai parlé cy dessus. Il est vray que la navigation du poutoumack est interompüe par quelques chûtes ou endroits rapides, dont la plus considerables est à 12. miles au dessus d’Alexandrie et à cinq au dessus de Gearge town où les Vaisseaux peuvent remonter. Les chûtes ont été Examinées avec le plus grand Soin et l’on a vu qu’il etoit non seulement praticable, mais même peu difficile à les rendre Navigables. En consequence une Compagnie par Action s’est formée sous la protection des gouvernements de Virginie et du Mariland et on luy a accordé le privilege de lever de certains droits (qu’on a irrevocablement fixés d’avance) sur les bateaux qui passeroient dans la Suitte sur le poutoumack à condition qu’ils enleveroient les obstacles qui en obstruent la navigation. Cette Compagnie consiste en  600. Actions de 433. piastres fortes chacune. L’Etat de Mariland a souscrit luy même pour 50. Actions, celuy de Virginie pour 100. Actions dont il a donné 50. au General Wasington. Le reste de la Souscription s’est remplie avec la rapidité qu’y donnent L’interet personnel, L’exemple et L’enthousiasme.
Ce projet va être entrepris et ne demande qu’une Couple d’années pour être Achevé. On concoit combien cela va donner de valeur à touttes les terres qui avoisineront ou qui pourront se servir de ce debouché pour le transport de leurs denrées. On ne peut calculer à quel point le prix peut monter, mais seulement la connoissance du projet a fait doubler le teaux de tout ce qui pouvoit [être] à portée d’en proffiter.

   
   La Limitte Nord de ce dernier Etat n’est pas encore déterminée mais elle frapera le Missisipy dix à vingt lieues au dessous de l’Embouchure de L’Ohyo.



   
   C’est surtout ce qui a empeché les Européens et les pensilvaniens à s’y portés. Un grand nombre de ces derniers, après avoir visité le pays, sont revenus dans le leur, et les Virginiens seuls, déjà accoutumés à ces desavantages dans la Basse Californie [sic] s’y sont plus est [et] fixés.



   
   L’acre contient 4900. yard qui fait 14700. pieds Anglais, le yard N’est que de trois pieds.



   
   Si l’on jette un coup d’oeil sur la Carte, on verra qu’il n’y a point de pays dont la Situation locale soit aussy singuliere à cet egard que celle des derrieres de L’Amerique. La chaine des alleghany qui est si près de la Mer empeche touttes les eaux qui preinnent leur sources au delà de s’y jetter, il ne tombe presque [que] des ruisseaux dans les lacs du Canada qui s’écoulent à Quebec, et dans cette partie du Golfe du Mexique situé entre le Cap des florides et le Missisipy, touttes les grandes Rivieres vont se jetter dans L’Ohyo, dans le Missisipy, tout ce [se] reunit à L’Embouchure de ce dernier.



